Citation Nr: 1424820	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for high cholesterol. 

2.  Entitlement to service connection for hypertension, to include as due to service-connected disorders.

3.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine disorder, with residual scar.

4.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral spine spondylosis, with residual scar.

5.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy. 

6.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy. 

7.  Entitlement to an initial compensable disability rating for tension headaches.  
WITNESS AT HEARING ON APPEAL
The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia (RO). 

The issues of entitlement to service connection for hypertension, to include as due to service-connected disorders; entitlement to an initial disability rating in excess of 10 percent for cervical spine disorder, with residual scar; entitlement to an initial disability rating in excess of 10 percent for lumbosacral spine spondylosis, with residual scar; entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy; entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy; and entitlement to an initial compensable disability rating for tension headaches are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDING OF FACT

In November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of his appeal is requested for the issue of entitlement to service connection for high cholesterol.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

During a November 2012 hearing before the Board, the Veteran withdrew the appeal for the issue of entitlement to service connection for high cholesterol.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for high cholesterol is dismissed. 


REMAND

During the November 2012 hearing before the Board, the Veteran indicated that he disagreed with the initial ratings assigned for the service-connected cervical spine disorder, with residual scar, to include consideration of right upper extremity radiculopathy (claimed as numbness and weakness); lumbosacral spine spondylosis, with residual scar, to include consideration of right lower extremity radiculopathy (claimed as numbness and weakness); left upper extremity radiculopathy; left lower extremity radiculopathy; and tension headaches.  The testimony documented in the hearing transcript can serve as a timely notice of disagreement to the May 2012 rating decision with respect to the aforementioned issues.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

On remand, therefore, the Veteran must be provided a statement of the case that addresses the issues of entitlement to the initial ratings assigned for the service-connected cervical spine disorder, with residual scar, to include consideration of right upper extremity radiculopathy (claimed as numbness and weakness); lumbosacral spine spondylosis, with residual scar, to include consideration of right lower extremity radiculopathy (claimed as numbness and weakness); left upper extremity radiculopathy; left lower extremity radiculopathy; and tension headaches.  In addition, the Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issues to secure appellate review by the Board.

Regarding the issue of entitlement to service connection for hypertension, to include as due to service-connected disorders, the Veteran contends that his current hypertension disorder is due to the service-connected diabetes mellitus, type II disorder, the service-connected coronary artery disease disorder, and/or the service-connected cervical spine disorder.  The record reflects a diagnosis of hypertension in November 2007.  However, during a January 2011 fee-based examination, the Veteran reported that hypertension was initially diagnosed in 2002, and that he had been prescribed medication since such time.  

As the Veteran has not been afforded a VA examination in connection with this issue, the case must be remanded for such, as well as an opinion addressing whether the Veteran's current hypertension disorder was caused or aggravated by the service-connected diabetes mellitus, type II disorder; the service-connected coronary artery disease; and/or the service-connected cervical spine disorder.  38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, as the Veteran receives ongoing treatment from the VA Medical Center in Washington, DC, the RO must also obtain VA outpatient treatment records from such facility from February 2012 to the present.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to an initial disability rating in excess of 10 percent for cervical spine disorder, with residual scar, to include consideration of right upper radiculopathy, if any, (claimed as numbness and weakness); entitlement to an initial disability rating in excess of 10 percent for lumbosacral spine spondylosis, with residual scar, to include consideration of right lower radiculopathy, if any, (claimed as numbness and weakness); entitlement to an initial disability rating in excess of 10 percent for left upper extremity radiculopathy; entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy; and entitlement to an initial compensable disability rating for tension headaches.  38 C.F.R. § 19.26 (2013).  The Veteran is reminded that to vest the Board with jurisdiction over the increased rating issues, a timely substantive appeal for that matter must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to these issues, the case must be returned to the Board for appellate review.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to service connection for hypertension, to include as due to service-connected disorders that has not already been associated with the claims file.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all of the Veteran's pertinent VA treatment records, to include records from the VA Medical Center in Washington, DC, dated from February 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any currently or previously diagnosed hypertension is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings should be reported in detail.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed hypertension is related to the Veteran's active military service.  The examiner must also state whether any currently or previously diagnosed hypertension, is due to or aggravated to any degree by the Veteran's service-connected diabetes mellitus, type II disorder; the service-connected coronary artery disease; and/or the service-connected cervical spine disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for hypertension, to include as due to service-connected disorders must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


